
	
		II
		Calendar No. 396
		111th CONGRESS
		2d Session
		H. R. 4624
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 10, 2010
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			May 18, 2010
			Reported by Mr.
			 Lieberman, without amendment
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 125 Kerr Avenue in Rome City, Indiana, as the
		  SPC Nicholas Scott Hartge Post Office.
	
	
		1.SPC Nicholas Scott Hartge
			 Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 125 Kerr Avenue in Rome City, Indiana, shall be known and
			 designated as the SPC Nicholas Scott Hartge Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the SPC
			 Nicholas Scott Hartge Post Office.
			
	
		May 18, 2010
		Reported without amendment
	
